Citation Nr: 1212848	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to a higher (compensable) initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to December 1968, including service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for a skin disorder, to include as due to herbicide exposure, and granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss, effective March 26, 2009, the date of grant of service connection (date of receipt of claim for service connection for bilateral hearing loss).  

In November 2009, the Veteran entered a notice of disagreement (NOD) with the initial rating for bilateral hearing loss assigned in the October 2009 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The issue of service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

Service Connection for Skin Disorder

With regard to the issue of service connection for a skin disorder, in order to establish service connection for a claimed disorder, generally, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, it is uncontroverted that the Veteran has been diagnosed with dermatitis in September 2008.  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam.  The Veteran's DD-214 showed that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and had Vietnam service.  Based upon information obtained from the Veteran's service records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  A September 1968 service treatment record also reflects that the Veteran was treated for a rash in the groin area.  

With respect to the question of medical nexus, because the Veteran's skin diagnosis is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e) (2011), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed dermatitis and his military service, in particular the presumed exposure to herbicides during service in Vietnam.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there are medical questions presented by this case that are not currently addressed by the evidence of record.  No VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current skin problems to the established in-service herbicide exposure or other service incident.  At the January 2012 Board personal hearing, the Veteran testified that he first noticed skin problems during service in Vietnam and that they have continued since service.  Hearing transcript (T.) pages 3-4.  Given the presumption of herbicide exposure in service and the September 1968 service treatment record reflecting treatment for a skin rash in service, the current diagnosis of dermatitis, and the Veteran's statements asserting the current disability may be associated with herbicide exposure in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current skin disorder is causally related to active service.  This evidence should be considered together with all of the appropriately applicable information regarding diseases associated with herbicide exposure.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Rating Bilateral Hearing Loss

With regard to the issue of a higher compensable initial rating for bilateral hearing loss, the Veteran was afforded a VA audiological examination in June 2009; however, in an October 2011 private audiological examination report, the Veteran reported worsened hearing loss.  Thus, the medical documentation, as well as the Veteran's testimony at the January 2012 Board hearing, indicate that his hearing loss disability has worsened since the last VA examination in June 2009.  See VAOPGCPREC 11-95; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board is aware of the October 2011 private audiological examination report submitted by the Veteran at the January 2012 Board personal hearing, which was submitted with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2011).  However, the Board finds that the speech recognition testing reported in the October 2011 private audiological examination is inadequate for rating purposes because the Northwestern University #6 (NU-6) word recognition test was used to test speech discrimination rather than the Maryland CNC test.  38 C.F.R. § 4.85 (2011).  As this examination does not contain speech discrimination scores using the Maryland CNC list, and there are no special circumstances shown to warrant rating based solely on puretone thresholds under Table VIA, the October 2011 speech recognition test score are not valid for rating purposes.  

Audiometric test scores from the October 2011 private audiological examination may be used for rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474   (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 23 Vet. App. 259, 270 (2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

Under the circumstances, the Board finds that additional development is warranted in this case.  The Board finds that medical opinions from appropriate examiners, informed by consideration of the specific details of the Veteran's case, would be of great assistance in facilitating proper appellate review of these issues.

The Board also notes that the Veteran's service treatment records (STRs) have been found to be unavailable.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In an April 2009 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that he submit any documents in his possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA skin disorders examination to determine the nature and etiology of the Veteran's current skin disability(ies).  The examiner should consider the relevant information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's skin disorder.  

The examiner should offer an opinion as to the medical probabilities that such a disorder is attributable to the Veteran's military service.  The examiner should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  

      (a)  Identify all of the Veteran's skin disorders.  
      
      (b)  Is it as likely as not that each identified skin disorder is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service?

In assessing the relative likelihood as to origin and etiology of the dermatitis specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  The RO/AMC should afford the Veteran a VA audiological examination to ascertain the current severity of his bilateral hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file and a copy of this decision must be made available to the examiner for review of the medical history in association with this examination.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the issues of service connection for a skin disorder, to include as due to herbicide exposure, and entitlement to a higher compensable disability rating for service-connect bilateral hearing loss.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


